Name: Commission Regulation (EU) NoÃ 787/2010 of 3Ã September 2010 amending for the 134th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: European construction;  civil law;  international affairs;  politics and public safety
 Date Published: nan

 4.9.2010 EN Official Journal of the European Union L 234/11 COMMISSION REGULATION (EU) No 787/2010 of 3 September 2010 amending for the 134th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular Article 7(1)(a) and 7a(1) and 7a(5) (2) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 6 August 2010 the Sanctions Committee of the United Nations Security Council decided to add one natural person and one legal person to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply and to amend three entries on the list. (3) On 24 August 2010 the Sanctions Committee of the United Nations Security Council decided to add one natural person to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (4) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (5) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 September 2010. For the Commission, On behalf of the President, Karel KOVANDA Acting Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. (2) Article 7a was inserted by Regulation (EU) No 1286/2009 (OJ L 346, 23.12.2009, p. 42). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: 1. The following entry shall be added under the heading Legal persons, groups and entities: (a) Harakat-ul Jihad Islami (alias (a) HUJI, (b) Movement of Islamic Holy War, (c) Harkat-ul-Jihad-al Islami, (d) Harkat-al-Jihad-ul Islami, (e) Harkat-ul-Jehad-al-Islami, (f) Harakat ul Jihad-e-Islami, (g) Harakat-ul-Ansar, (h) HUA). Other information: (a) Established in Afghanistan in 1980; (b) In 1993 merged with Harakat ul-Mujahidin to form Harakat ul-Ansar; (c) In 1997 split from Harakat ul-Ansar and resumed using its former name; (d) Operating in India, Pakistan and Afghanistan. Date of designation referred to in Article 2a(4)(b): 6.8.2010. 2. The following entries shall be added under the heading Natural persons: (a) Mohammad Ilyas Kashmiri (alias (a) Muhammad Ilyas Kashmiri, (b) Elias al-Kashmiri, (c) Ilyas Naib Amir). Title: (a) Mufti, (b) Maulana. Address: Thathi Village, Samahni, Bhimber District, Pakistan-administered Kashmir. Date of birth: (a) 2.1.1964, (b) 10.2.1964. Place of birth: Bhimber, Samahani Valley, Pakistan-administered Kashmir. Other information: Commander of Harakat-ul Jihad Islami. Date of designation referred to in Article 2a(4)(b): 6.8.2010. (b) Muhammad Abdallah Hasan Abu-Al-Khayr (alias (a) Mohammed Abdullah Hassan Abdul-Khair, (b) Muhammad Abdallah Hasan Abu-al-Khayr, (c) Muhammad Bin- Abdullah Bin-Hamd Abu-al-Khayr, (d) Abdallah al-Halabi, (e) Abdallah al-Halabi al-Madani , (f) Abdallah al-Makki, (g) Abdallah el-Halabi, (h) Abdullah al-Halabi, (i) Abu Abdallah al-Halabi , (j) Abu Abdallah al-Madani, (k) Muhannad al-Jaddawi). Address: Yemen. Date of birth: (a) 19.6.1975, (b) 18.6.1975. Place of birth: Madinah al-Munawwarah, Saudi Arabia. Nationality: Saudi Arabian. National Identification No: 1006010555. Passport No: A741097 (Saudi Arabian passport issued on 14 November 1995 and expired on 19 September 2000). Other information: Appears on a 2009 list of 85 persons wanted by the government of Saudi Arabia. Date of designation referred to in Article 2a(4)(b): 24.8.2010. 3. The entry Lionel Dumont (alias (a) Jacques Brougere, (b) Abu Hamza, (c) Di Karlo Antonio, (d) Merlin Oliver Christian Rene, (e) Arfauni Imad Ben Yousset Hamza, (f) Imam Ben Yussuf Arfaj, (g) Abou Hamza, (h) Arfauni Imad, (i) Bilal, (j) Hamza, (k) Koumkal, (l) Kumkal, (m) Merlin, (n) Tinet, (o) Brugere, (p) Dimon). Address: Last registered address in Bosnia and Herzegovina: 3 Kranjceviceva Street, Zenica, Bosnia and Herzegovina. Date of birth: (a) 21.1.1971, (b) 29.1.1975, (c) 1971, (d) 21.1.1962, (e) 24.8.1972, (h) 29.1.1975. Place of birth: (a) Roubaix, France. Nationality: French. Passport No: (a) 674460 (Italian passport to the name of Di Karlo Antonio); (b) 96DH25457 (French passport to the name of Merlin Oliver Christian Rene); (c) GE1638E (Tunisian passport to the name of Arfani Imad Ben Yousset). Other information: (a) As of October 2004 he was in detention in France; (b) Married to a citizen of Bosnia and Herzegovina. Date of designation referred to in Article 2a (4) (b): 25.6.2003. under the heading Natural persons shall be replaced by the following: Lionel Dumont (alias (a) Jacques Brougere, (b) Abu Hamza, (c) Di Karlo Antonio, (d) Merlin Oliver Christian Rene, (e) Arfauni Imad Ben Yousset Hamza, (f) Imam Ben Yussuf Arfaj, (g) Abou Hamza, (h) Arfauni Imad, (i) Bilal, (j) Hamza, (k) Koumkal, (l) Kumkal, (m) Merlin, (n) Tinet, (o) Brugere, (p) Dimon). Address: France. Date of birth: 21.1.1971. Place of birth: Roubaix, France. Nationality: French. Other information: In custody in France as of May 2004. Date of designation referred to in Article 2a (4) (b): 25.6.2003. 4. The entry Khalil Ben Ahmed Ben Mohamed Jarraya (alias (a) Khalil Yarraya, (b) Ben Narvan Abdel Aziz, (c) Abdel Aziz Ben Narvan, (d) Amro, (e) Omar, (f) Amrou, (g) Amr). Date of birth: (a) 8.2.1969, (b) 15.8.1970. Address: (a) Via Bellaria 10, Bologna, Italy; (b) Via Lazio 3, Bologna, Italy; (c) 1 Fetaha Becirbegovica Street. Sarajevo, Bosnia and Herzegovina; (d) 100 Blatusa Street, Zenica, Bosnia and Herzegovina. Place of birth: (a) Sfax, Tunisia; (b) Sereka, former Yugoslavia. Nationality: Tunisian. Passport No: (a) K989895 (Tunisian passport issued on 26.7.1995 in Genoa, Italy, expired on 25.7.2000), (b) 0899199 (Bosnia and Herzegovina passport issued in Sarajevo, Bosnia and Herzegovina, issued on 16.4.1999, expired on 16.4.2004), (c) 3816349 (Bosnia and Herzegovina passport, issued in Sarajevo, Bosnia and Herzegovina on 18.7.2001, expired on 18.7.2006), (d) 4949636 Bosnia and Herzegovina passport issued on 27.12.2005 by the Consular Office of Bosnia and Herzegovina in Milan, to expire on 27.12.2010 (this passport was invalidated on 10.12.2007). Other information: (a) Date of birth: 15.8.1970 and place of birth: Sereka, former Yugoslavia are for aliases Ben Narvan Abdel Aziz and Abdel Aziz Ben Narvan; (b) Bosnia and Herzegovina citizenship withdrawn; (c) He has no valid Bosnia and Herzegovina identification document. Date of designation referred to in Article 2a (4) (b): 25.6.2003. under the heading Natural persons shall be replaced by the following: Khalil Ben Ahmed Ben Mohamed Jarraya (alias (a) Khalil Yarraya, (b) Ben Narvan Abdel Aziz, (c) Abdel Aziz Ben Narvan, (d) Amro, (e) Omar, (f) Amrou, (g) Amr). Address: Nuoro, Italy. Date of birth: (a) 8.2.1969, (b) 15.8.1970. Place of birth: (a) Sfax, Tunisia; (b) Sereka, former Yugoslavia. Nationality: Tunisian. Passport No: (a) K989895 (Tunisian passport issued on 26.7.1995 in Genoa, Italy, expired on 25.7.2000). Other information: Date of birth: 15.8.1970 and place of birth: Sereka, former Yugoslavia are for aliases Ben Narvan Abdel Aziz and Abdel Aziz Ben Narvan. Date of designation referred to in Article 2a (4) (b): 25.6.2003. 5. The entry Nedal Mahmoud Saleh (alias (a) Nedal Mahmoud N. Saleh, (b) Salah Nedal, (c) Hitem, (d) Hasim). Address: (a) Via Milano 105, Casal di Principe (Caserta), Italy; (b) Via di Saliceto 51/9, Bologna, Italy; (c) 8 Dzamijska Street (previous name Gorazdanska Street), Zenica, Bosnia and Herzegovina; (d) Kopcici Street, Bugojno, Bosnia and Herzegovina. Date of birth: (a) 1.3.1970, (b) 26.3.1972. Place of birth: Taiz, Yemen. Nationality: Yemeni. Passport No: 3545686 (Bosnia and Herzegovina passport issued in Travnik, Bosnia and Herzegovina on 26.7.2001 expired on 26.7.2006). Other information: Bosnia and Herzegovina citizenship withdrawn in July 2006 and he has no valid Bosnia and Herzegovina identification document. Date of designation referred to in Article 2a (4) (b): 25.6.2003. under the heading Natural persons shall be replaced by the following: Nedal Mahmoud Saleh (alias (a) Nedal Mahmoud N. Saleh, (b) Salah Nedal, (c) Tarek Naser, (d) Hitem, (e) Hasim). Address: Manchester, United Kingdom. Date of birth: 26.3.1972. Place of birth: Tunisia. Nationality: Tunisian. Date of designation referred to in Article 2a (4) (b): 25.6.2003.